Exhibit 10.2

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

December 31, 2018

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is by and among
Equitrans Midstream Corporation, a Pennsylvania corporation (the “Borrower”),
the financial institutions listed on the signature pages hereof (collectively,
the “Approving Lenders”), and PNC Bank, National Association, as administrative
agent (in such capacity, the “Administrative Agent”) under that certain Credit
Agreement dated as of October 31, 2018 (the “Credit Agreement”), by and among
the Borrower, the Approving Lenders and the other Lenders from time to time
party thereto, and the Administrative Agent. Capitalized terms used herein and
not otherwise defined herein shall have the respective meanings given to them in
the Credit Agreement, as amended by this Amendment.

 

WHEREAS, the Borrower has informed the Administrative Agent and the Lenders of
its intent to enter into the following series of transactions (collectively, the
“Simplification Transactions”): (a) the Borrower’s acquisition of publicly held
limited partner interests in EQGP from certain unitholders (the “Initial
Acquisition”), (b) the acquisition of the remaining publicly held limited
partner interests in EQGP from the other unitholders (other than the Borrower
and its Subsidiaries) pursuant to the Borrower’s exercise of a limited call
right contained in EQGP’s Organization Documents (the “Limited Call
Acquisition”), (c) the Borrower’s entrance into a term loan facility providing
for term loans to be made to the Borrower in an aggregate principal amount of up
to $650,000,000 (the “Term B Facility”) to fund the Initial Acquisition and the
Limited Call Acquisition that will be secured on a pari passu basis with the
Collateral securing the Credit Agreement, (d) following completion of the
Initial Acquisition and the Limited Call Acquisition, the exchange of the
incentive distribution rights and economic general partner interest of EQM owned
by the EQM General Partner for limited partner interests (which may include
payment-in-kind units) in EQM, which exchange transaction will be effected by
the exchange between the current EQM General Partner and the current EQGP
General Partner of non-economic general partner interests in EQM and EQGP,
respectively, and a merger of EQGP with another Unrestricted Subsidiary of the
Borrower (collectively, the “IDR Transaction”) and (e) the other transactions
described in the Borrower’s Schedule 13E-3 filed with the Securities and
Exchange Commission on November 30, 2018, as amended by Amendment No. 1 thereto
filed with the Securities and Exchange Commission on December 11, 2018, all as
further detailed in that certain steps memorandum dated December 21, 2018 and
previously disclosed by, on or behalf of the Borrower, to the Administrative
Agent and the Lenders;

 

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent agree to certain amendments to the Credit Agreement in connection with the
Simplification Transactions; and

 

WHEREAS, the Approving Lenders and the Administrative Agent have agreed to such
amendments on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

1)                                     Amendments to the Credit Agreement.
Effective automatically and immediately prior to the effectiveness of the Term B
Facility (the “Effective Time”), so long as the conditions

 

--------------------------------------------------------------------------------



 

precedent set forth in Section 3 of this Amendment have been satisfied (or
waived in writing by the Administrative Agent and the Approving Lenders), the
parties hereto agree that the Credit Agreement is hereby amended as follows:

 

a)                                     The cover page and the preamble to the
Credit Agreement are each amended to replace the references to “Administrative
Agent” therein with “Administrative Agent, Collateral Agent”.

 

b)                                     The following definitions are hereby
added to Section 1.01 of the Credit Agreement in the appropriate alphabetical
order:

 

“Agent” means the Administrative Agent and the Collateral Agent.

 

“Collateral Agent” means PNC Bank in its capacity as collateral agent, together
with any successor collateral agent appointed in accordance with the terms of
Article IX.

 

“Debt Service Coverage Ratio” has the meaning given such term in the Term Loan
Agreement.

 

“First Amendment” means the First Amendment to Credit Agreement, dated
December 31, 2018, by and among the Borrower, the Lenders party thereto and the
Administrative Agent.

 

“First Amendment Effective Date” has the meaning given to “Effective Time” in
the First Amendment.

 

“IDR Transaction” has the meaning given such term in the First Amendment.

 

“Initial Acquisition” has the meaning given such term in the First Amendment.

 

“Limited Call Acquisition” has the meaning given such term in the First
Amendment.

 

“Permitted Refinancing Debt” means Debt (for purposes of this definition, “New
Debt”) incurred in exchange for, or the net proceeds of which are used to
refinance, renew, extend, replace, defease, substitute for or refund
(collectively, a “Refinancing”) all or any portion of any other Debt (the
“Refinanced Debt”); provided that (a) such New Debt is in an aggregate principal
amount not in excess of the sum of (i) the aggregate principal amount then
outstanding of the Refinanced Debt and (ii) an amount necessary to pay any
accrued and unpaid expenses, fees and interest on account of such Refinanced
Debt, any fees and expenses, including premiums, related to such Refinancing and
the amount of any unfunded commitments with respect thereto; (b) such New Debt
has a stated maturity no earlier than the stated maturity of the Refinanced Debt
and a weighted average life no shorter than the

 

2

--------------------------------------------------------------------------------



 

weighted average life of the Refinanced Debt; (c) the material terms and
conditions of such New Debt (other than pricing and yield and optional
prepayment or redemption provisions), taken as a whole, are not materially more
restrictive to the Borrower and its Subsidiaries than those imposed by the
Refinanced Debt (except to the extent (x) such terms are reasonably acceptable
to the Administrative Agent or added in the Credit Agreement for the benefit of
the Lenders pursuant to an amendment thereto (with no consent of the Lenders
being required) or (y) for terms applicable only to periods after the Maturity
Date)); (d) if such Refinanced Debt was subordinated to the Obligations, such
New Debt (and any guarantees thereof) is subordinated in right of payment to the
Obligations to at least the same extent, taken as a whole, as the Refinanced
Debt and is otherwise subordinated on terms reasonably satisfactory to the
Administrative Agent; (e) if such New Debt is secured, the collateral securing
such New Debt cannot include any collateral that did not secure (or was required
to secure) the Refinanced Debt; and (g) if such Refinanced Debt is the Debt
arising under and governed by the Term Loan Agreement, such New Debt is subject
to an intercreditor agreement described in Section 7.09(h).

 

“Term Loan Agreement” means (i) the credit agreement or loan agreement, to be
entered into by and among the Borrower, as borrower, the lenders party thereto, 
Goldman Sachs Bank USA (or an affiliate thereof) as administrative agent for
such lenders, and the other parties thereto, which shall govern a term loan
facility the proceeds of which will be used, among other things, to finance the
consummation of the Simplification Transactions, and (ii) any agreement
evidencing Permitted Refinancing Debt for the Debt incurred pursuant to the
agreement described in clause (i) of this definition.

 

“Simplification Transactions” has the meaning given such term in the First
Amendment.

 

c)                                      The definition of “Agent-Related
Persons” in Section 1.01 of the Credit Agreement is amended to replace the
reference to “Administrative Agent” therein with “Administrative Agent,
Collateral Agent”.

 

d)                                     The definitions of “Collateral Documents”
and “Guaranty” in Section 1.01 of the Credit Agreement are each amended to
replace each reference to “Administrative Agent” therein with “Collateral
Agent”.

 

e)                                      The definition of “Change of Control” in
Section 1.01 of the Credit Agreement is hereby amended to amend and restate
sub-clause b. thereof and to add a new sub-clause e. to the end of such
definition, such sub-clause e., respectively, to read as follows:

 

b.    other than in connection with the consummation of a transaction permitted
by Section 7.05 or the IDR Transaction, the failure of (i)

 

3

--------------------------------------------------------------------------------



 

the Borrower to (x) own, directly or indirectly, the EQGP General Partner and
(y) Control EQGP, and (ii) EQGP to (x) own, directly or indirectly, the EQM
General Partner and (y) Control EQM;

 

e.  there shall have occurred under any other Material Debt of Borrower or any
Subsidiary any “change in control” or similar provision (as set forth in the
indenture, agreement or other instrument evidencing such Material Debt)
obligating the Borrower or such Subsidiary to repurchase, redeem or repay all or
any part of the Debt provided for therein.

 

f)                                       The definition of “Market Value of
Pledged Shares” in Section 1.01 of the Credit Agreement is amended and restated
in its entirety as follows:

 

“Market Value of Pledged Shares” means, as of any date a calculation thereof is
to be made, (I) until consummation of the Limited Call Acquisition, the sum of
(a) the volume weighted average price (“VWAP”, as calculated by Bloomberg
Financial LP under the function “VWAP”) of a Pledged Share of EQM for the five
(5) trading day period ending on the day immediately preceding the date of
calculation multiplied by the number of Pledged Shares of EQM then constituting
Collateral, plus (b) the VWAP of a Pledged Share of EQGP for the five
(5) trading day period ending on the day immediately preceding the date of
calculation multiplied by the number of Pledged Shares of EQGP then constituting
Collateral, (II) from the consummation of the Limited Call Acquisition until
(x) the earlier of (A) consummation of the IDR Transaction or (B) April 30,
2019, the weighted average price paid by Borrower for the EQGP units acquired
pursuant to the Initial Acquisition multiplied by the number of Pledged shares
of EQGP then constituting Collateral plus the VWAP of a Pledged Share of EQM for
the five (5) trading day period ending on the day immediately preceding the date
of calculation multiplied by the number of Pledged Shares of EQM then
constituting Collateral, and (y) at any time thereafter, the VWAP of a Pledged
Share of EQM for the five (5) trading day period ending on the day immediately
preceding the date of calculation multiplied by the number of Pledged Shares of
EQM then constituting Collateral and (III) from consummation of the IDR
Transaction, the VWAP of a Pledged Share of EQM for the five (5) trading day
period ending on the day immediately preceding the date of calculation
multiplied by the number of Pledged Shares of EQM then constituting Collateral.

 

g)                                      The second sentence of the definition of
“Pledged Shares” in Section 1.01 of the Credit Agreement is amended and restated
in its entirety to read as follows:

 

For the avoidance of doubt, no Capital Stock representing (i) general partner
interests of EQM owned by the Borrower or any Subsidiary, (ii) [reserved], and
(iii) interests of EQM owned by EQGP, unless

 

4

--------------------------------------------------------------------------------



 

EQGP has not become a subsidiary of EQM in connection with the IDR Transaction
prior to the date that is 90 days after the First Amendment Effective Date, in
each case, shall be “Pledged Shares” for purposes of this Agreement.

 

h)                                                 The definition of “Fee
Letters” in Section 1.01 of the Credit Agreement is amended and restated in its
entirety to read as follows:

 

“Fee Letters” means, collectively, (i) the letter agreement, dated October 9,
2018, among the Borrower, PNC Capital Markets, LLC, PNC Bank, Wells Fargo
Securities, LLC and Wells Fargo. (ii) the amended and restated letter agreement,
dated December 31, 2018, among the Borrower and PNC Bank, and (iii) the letter
agreement, dated December 31, 2018, among the Borrower, PNC Capital Markets, LLC
and PNC Bank.

 

i)                                                     Section 6.01 of the
Credit Agreement is hereby amended by (i) deleting the “and” at the end of
clause (h), (ii) replacing the period at the end of clause (i) with “; and”, and
(iii) adding a new subsection (j) to read as follows:

 

(j) substantially concurrently with delivery to the administrative agent under
the Term Loan Agreement, any compliance certificates related to compliance with
the Debt Service Coverage Ratio required to be delivered under the Term Loan
Agreement.

 

j)                                                    Section 6.10(a) of the
Credit Agreement is hereby amended to (i) insert at the beginning of clause
(ii) thereof the phrase, “other than in connection with the IDR Transaction,”,
(ii) replace the existing cross-reference to “Section 4.02(c)(v)” therein with a
reference to “Section 4.02(c)(vi)”, (iii) to replace each reference to
“Administrative Agent” therein with “Collateral Agent”, and (iv) add the
following sentence to the end thereof:

 

Within ninety (90) days (or such longer period as the Administrative Agent may
agree in writing) after the consummation of the Limited Call Acquisition, but
only if EQGP has not become a subsidiary of EQM in connection with the IDR
Transaction, the Borrower shall cause EQGP to (I) become a Guarantor by
executing and delivering to the Collateral Agent a joinder agreement to the
Guaranty, (II) grant Liens in favor of the Collateral Agent on its assets
constituting Collateral by executing and delivering a joinder agreement to the
Collateral Documents or additional Collateral Documents, and (III) deliver to
the Collateral Agent (A) documents of the types referred to in Sections
4.02(c)(ii), (iii), (vi), and (d), and (B) favorable opinions of counsel to EQGP
(which shall cover, among other things, the legality, validity, binding effect
and enforceability of the documentation to which EQGP is a party referred to in
the preceding clauses (I) and (II)), all in form, content and scope reasonably
satisfactory to the Collateral Agent.

 

5

--------------------------------------------------------------------------------



 

k)                                                 The Section 6.10(b) of the
Credit Agreement is amended (i) to replace each reference to “Administrative
Agent” therein with “Collateral Agent”, and (ii) to amend and restate the last
sentence thereof in its entirety to read as follows:

 

The Borrower will cause the Pledged Shares to be publicly listed and traded on a
nationally recognized exchange at all times (except for (i) any failure of the
Pledged Shares constituting Capital Stock of EQGP to be publicly listed and
traded after the date that the Limited Call Acquisition is consummated, and
(ii) any failure to be publicly traded as a result of a merger or consolidation
of EQM or EQGP that is otherwise not prohibited under Section 7.05).

 

l)                                                     Section 6.11(b) of the
Credit Agreement is hereby amended to (i) replace the semicolon at the end
thereof with a period and (ii) add the following sentence to the end thereof:

 

Notwithstanding the foregoing, no Loan Party is prohibited from entering into
the Term Loan Agreement;

 

m)                                             Section 7.01 of the Credit
Agreement is hereby amended by (i) replacing the reference to “Administrative
Agent” in subsection (l) thereof with “Administrative Agent or Collateral
Agent”, (ii) deleting the “and” at the end of clause (y), (iii) replacing the
period at the end of clause (z) with “; and”, and (iv) adding a new subsection
(aa) to read as follows:

 

(aa) Liens securing Debt and other obligations under the Term Loan Agreement
(including related hedging transactions and cash management arrangements) so
long as such Liens are subject to an intercreditor agreement described in
Section 7.09(h).

 

n)                                                 Section 7.02 of the Credit
Agreement is hereby amended by adding “(a)”at the beginning of the first
sentence thereof and add a new sub-section (b) to such Section 7.02 to read as
follows:

 

(b)  So long as the Term Loan Agreement is in effect and the Debt Service
Coverage Ratio (as defined in the Term Loan Agreement) is then being tested
thereunder, the Debt Service Coverage Ratio, as at the end of each fiscal
quarter of the Borrower (beginning with the first full fiscal quarter ending
after the Initial Acquisition), shall be greater than or equal to the minimum
level required by the Term Loan Agreement.

 

o)                                                 Clause (f) of Section 7.03 of
the Credit Agreement is amended and restated in its entirety to read as follows:

 

(f) prohibit the Borrower or any of its Subsidiaries from engaging in a
transaction with an Affiliate if such transaction has been approved

 

6

--------------------------------------------------------------------------------



 

by the conflicts committee of the Borrower, the EQM General Partner, or the EQGP
General Partner,

 

p)                                                 The first sentence of
Section 7.05 is hereby amended by (i) deleting the “and” at the end of clause
(iii), (ii) replacing the period at the end of clause (iv) with “; and”, and
(iii) adding a new subsection (v) to read as follows:

 

(v) EQGP may merge with a Subsidiary of EQM in connection with the IDR
Transaction.

 

q)                                                 Section 7.08 of the Credit
Agreement is amended and restated in its entirety as follows:

 

7.08                                    Dispositions.  The Borrower will not
make, nor permit its Subsidiaries to make, any Disposition (whether in one
transaction or a series of transactions), other than in connection with the
Simplification Transactions, (i) that constitutes all or substantially all of
the assets of the Borrower and its Subsidiaries, taken as a whole, (ii) if any
Default or Event of Default then exists or would result from such Disposition,
(iii) unless the Borrower would be in compliance with the financial covenant in
Section 7.02 on a pro forma basis after giving effect to such Disposition, and
(iv) of any Pledged Shares unless at the time of such Disposition immediately
after giving effect thereto, the Unit Coverage Ratio would be greater than or
equal to 4.0:1.0.

 

r)                                                    Section 7.09(h) of the
Credit Agreement is hereby amended and restated as follows:

 

(h) Debt arising under the Term Loan Agreement and other Debt of the Borrower in
an aggregate principal amount outstanding not to exceed at any time the
difference of (i) $850,000,000 minus (ii) the Aggregate Revolving Commitments;
provided that if such Debt arising under the Term Loan Agreement or such other
Debt is secured by any Collateral the holders of such other secured Debt or
their representative shall have executed and delivered an intercreditor
agreement in form and substance reasonably acceptable to the Borrower and the
Administrative Agent.

 

s)                                                   Article VII of the Credit
Agreement is hereby amended by adding a new Section 7.12 thereto immediately
following Section 7.11, such Section 7.12 to read as follows:

 

7.12                                    Amendments to Term Loan Documents.    
Borrower shall not, and shall not permit any other Loan Party to, (a) amend,
modify or waive any provision of the Term Loan Agreement or any document,
instrument or agreement entered into in connection therewith if such amendment,
modification or waiver is prohibited under any intercreditor agreement described
in Section 7.09(h) or otherwise could reasonably be expected to be materially
adverse to the interests of the Administrative Agent, the Collateral Agent or
the Lenders, (b) grant a Lien on any property to secure

 

7

--------------------------------------------------------------------------------



 

the Debt arising under and governed by the Term Loan Agreement (herein referred
to as the “Term Debt”) without contemporaneously granting to Collateral Agent,
as security for the Obligations, a Lien on the same property pursuant to
Collateral Documents in form and substance satisfactory to Collateral Agent,
(c) call, make or offer to make any prepayment or repurchase of or otherwise
prepay any Term Debt (including any optional or mandatory prepayment of any Term
Debt) with proceeds of any Credit Extension, or (d) call, make or offer to make
any optional prepayment or optional repurchase of or otherwise optionally prepay
any Term Debt if (A) a Default or Event of Default exists and is continuing
and/or (B) Borrower would not be in pro forma compliance with the financial
covenants in Section 7.02 immediately before or immediately after giving effect
to such prepayment.

 

t)                                                    Section 8.01(j) of the
Credit Agreement is amended to replace each reference to “Administrative Agent”
therein with “Collateral Agent”.

 

u)                                                 Section 8.02, Section 8.03,
Article IX, Section 10.01, Section 10.02, Section 10.03, Section 10.04 and
Section 10.05(a) of the Credit Agreement are each amended to delete the red
stricken text (indicated in the same manner as the following example: stricken
text) and to add the blue double underlined text (indicated in the same manner
as the following example: underlined text) as and where indicated in Annex A
attached hereto.

 

1)                                     Consent of Approving Lenders. Subject to
the satisfaction of the conditions set forth in Section 3 of this Amendment, the
Approving Lenders further consent to (i) the Administrative Agent’s entrance
into an intercreditor agreement described in Section 7.09(h) of the Credit
Agreement, as to be amended by this Amendment at the Effective Time, which may
include (1) the appointment of a common collateral agent for the secured parties
under the Term Loan Agreement and the Administrative Agent, the Lenders and the
Secured Banking Services Providers, (2) the transfer of all possessory
Collateral from the Administrative Agent to such common collateral agent,
(3) the assignment by the Administrative Agent to such common collateral agent
of all Liens granted in favor of the Administrative Agent pursuant to the Loan
Documents and (4) all related transactions in connection with the entrance of
such intercreditor agreement or any of the transactions described in the
foregoing clauses (1) through (3) and (ii) the Administrative Agent’s entrance
into any modifications, supplements and amendments to the Guaranty and any other
Collateral Document as may be reasonably required by the Administrative Agent.
The foregoing consents are limited consents and shall not be deemed to
constitute a consent, agreement, waiver, alteration or modification with respect
to any current or future departure from the requirements of any provision of the
Credit Agreement.

 

2)                                     Conditions of Effectiveness. The
effectiveness of this Amendment is subject to the conditions precedent that:

 

a)                                     the Administrative Agent shall have
received counterparts of (i) this Amendment duly executed by the Borrower, the
Approving Lenders (which shall constitute the “Required Lenders” as defined in
the Credit Agreement) and the Administrative Agent, (ii) a joinder to the
Guaranty duly executed and delivered by EQM GP Corporation, together with the
documentation contemplated for additional Guarantors in Section 6.10(a)

 

8

--------------------------------------------------------------------------------



 

of the Credit Agreement, (iii) an intercreditor agreement in form and substance
reasonably acceptable to the Borrower and the Administrative Agent, duly
executed and delivered by the representative of the secured parties under the
Term Loan Agreement and the other parties thereto, (iv) fee letters among the
Borrower, PNC Capital Markets, LLC and PNC Bank, in form and substance
reasonably acceptable to the Borrower and the Administrative Agent, duly
executed and delivered by the parties thereto, and (iv) such modifications,
supplements and amendments to the Collateral Documents as may be reasonably
required by the Administrative Agent, in its sole discretion, to conform such
Collateral Documents for any additional property upon which Liens are granted
under, or other terms and provisions that are more restrictive under the
comparable collateral documents securing Debt arising under the Term Loan
Agreement;

 

b)                                     the representations and warranties
contained in Section 4 of this Amendment shall be true and correct in all
respects as of the Effective Time;

 

c)                                      contemporaneous with the Effective Time,
the term loan described in and governed by the Term Loan Agreement shall be made
to the Borrower and the Initial Acquisition shall be consummated with the
proceeds of such term loan;

 

d)                                     the Term Loan Agreement shall be in form
and substance reasonably satisfactory to the Administrative Agent; and

 

e)                                      the Borrower shall have paid all fees
and other amounts required to be paid by the Borrower on or prior to the
Effective Time pursuant to the Credit Agreement and the Fee Letters to the
extent such fees and other amounts are invoiced to the Borrower at least three
(3) Business Days prior to the Effective Time.

 

3)                                     Representations and Warranties. The
Borrower hereby represents and warrants as follows:

 

a)                                     Each of this Amendment and the Credit
Agreement as modified hereby constitutes the valid and binding obligation of the
Borrower, enforceable in accordance with its terms, except as such enforcement
may be limited by bankruptcy, insolvency, or similar laws of general application
relating to the enforcement of creditors’ rights; and

 

b)                                     The representations and warranties of the
Borrower set forth in the Credit Agreement are true and correct in all material
respects (provided that (i) if a representation and warranty is qualified by
materiality or Material Adverse Effect, then it is true and correct in all
respects and (ii) the representation and warranty made in Section 5.15(a) of the
Credit Agreement is true and correct in all respects) on and as of the date
hereof (or, if such representation speaks as of an earlier date, as of such
earlier date).

 

c)                                      No Default exists immediately prior to
and immediately after giving effect hereto.

 

4)                                     Reference to and Effect on the Credit
Agreement.

 

a)                                     This Amendment shall be deemed to
constitute a Loan Document for all purposes and in all respects.  Upon the
effectiveness hereof, each reference to the Credit Agreement in the Credit
Agreement or any other Loan Document shall mean and be a reference to the Credit
Agreement, as amended hereby.

 

9

--------------------------------------------------------------------------------



 

b)                                     Each Loan Document and all other
documents, instruments and agreements executed and/or delivered in connection
therewith shall remain in full force and effect and are hereby ratified and
confirmed.

 

c)                                      This Amendment, together with the other
Loan Documents executed in connection herewith, comprises the complete and
integrated agreement of the parties on the subject matter hereof and thereof and
supersedes all prior agreements, written or oral, on such subject matter. 
Except with respect to the subject matter hereof, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or any Lender, nor constitute a
waiver of any provision of the Credit Agreement, the Loan Documents or any other
documents, instruments and agreements executed and/or delivered in connection
therewith.

 

6.                                   Governing Law. This Amendment shall be
construed in accordance with and governed by the law of the State of New York.

 

7.                                   Headings. Section headings in this
Amendment are included herein for convenience of reference only and shall not
constitute a part of this Amendment for any other purpose.

 

8.                                   Counterparts. This Amendment may be
executed by one or more of the parties hereto on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. Signatures delivered by facsimile or PDF
shall have the same force and effect as manual signatures delivered in person.

 

[Signature Pages Follow]

 

10

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

 

EQUITRANS MIDSTREAM CORPORATION, as the Borrower

 

 

 

 

 

By:

/s/ Kirk R. Oliver

 

Name: Kirk R. Oliver

 

Title: Senior Vice President and Chief Financial Officer

 

Signature Page to First Amendment to Credit Agreement

 

--------------------------------------------------------------------------------



 

 

PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent and as a Lender

 

 

 

By:

/s/ Kyle T. Helfrich

 

Name:

Kyle T. Helfrich

 

Title:

Vice President

 

Signature Page to First Amendment to Credit Agreement

 

--------------------------------------------------------------------------------



 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

By:

/s/ Doug McDowell

 

Name:

Doug McDowell

 

Title:

Managing Director/Senior Portfolio Manager

 

Signature Page to First Amendment to Credit Agreement

 

--------------------------------------------------------------------------------



 

 

THE BANK OF NOVA SCOTIA, HOUSTON BRANCH, as a Lender

 

 

 

By:

/s/ Marc Graham

 

Name:

Marc Graham

 

Title:

Managing Director

 

Signature Page to First Amendment to Credit Agreement

 

--------------------------------------------------------------------------------



 

 

BARCLAYS BANK PLC, as a Lender

 

 

 

By:

/s/ Sydney G. Dennis

 

Name:

Sydney G. Dennis

 

Title:

Director

 

Signature Page to First Amendment to Credit Agreement

 

--------------------------------------------------------------------------------



 

 

CITIBANK, N.A., as a Lender

 

 

 

By:

/s/ Michael Zeller

 

Name:

Michael Zeller

 

Title:

Vice President

 

Signature Page to First Amendment to Credit Agreement

 

--------------------------------------------------------------------------------



 

 

GOLDMAN SACHS BANK USA, as a Lender

 

 

 

By:

/s/ Jamie Minieri

 

Name:

Jamie Minieri

 

Title:

Authorized Signatory

 

Signature Page to First Amendment to Credit Agreement

 

--------------------------------------------------------------------------------



 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

By:

/s/ Stephanie Balette

 

Name:

Stephanie Balette

 

Title:

Authorized Officer

 

Signature Page to First Amendment to Credit Agreement

 

--------------------------------------------------------------------------------



 

 

MUFG BANK, LTD., as a Lender

 

 

 

By:

/s/ Traci Bankston

 

Name:

Traci Bankston

 

Title:

Vice President

 

Signature Page to First Amendment to Credit Agreement

 

--------------------------------------------------------------------------------



 

 

THE TORONTO-DOMINION BANK, NEW YORK BRANCH, as a Lender

 

 

 

By:

/s/ Maria Macchiaroli

 

Name:

Maria Macchiaroli

 

Title:

Authorized Signatory

 

Signature Page to First Amendment to Credit Agreement

 

--------------------------------------------------------------------------------



 

ANNEX A

 

Attached.

 

Annex A to First Amendment to Credit Agreement

 

--------------------------------------------------------------------------------



 

8.02  Remedies Upon Event of Default.  If any Event of Default occurs and is
continuing, the Administrative Agent and/or Collateral Agent shall, at the
request of, or may, with the consent of:

 

(a)           the Required Lenders, take any or all of the following actions:

 

(i)            declare the commitment of each Lender to make Loans and any
obligations of the L/C Issuers to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

 

(ii)           declare the unpaid principal amount of all outstanding Revolving
Loans, all interest accrued and unpaid thereon, and all other amounts owing or
payable hereunder or under any other Loan Document with respect to the Revolving
Commitments, Revolving Loans or Letters of Credit to be immediately due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived by the Borrower;

 

(iii)          require that the Borrower Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and

 

(iv)          exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents or applicable
law;

 

provided, however, in each case, that upon the occurrence of an actual or deemed
entry of an order for relief with respect to the Borrower under the Bankruptcy
Code of the United States, the obligation of each Lender to make Loans and any
obligation of the L/C Issuer to make L/C Credit Extensions shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, and
the obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent, Collateral Agent or any Lender.

 

8.03   Application of Funds.  After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order, subject to the intercreditor agreement described
in Section 7.09(h):

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs and amounts
payable under Article III) payable to the Administrative Agent or Collateral
Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders and the L/C Issuers (including Attorney Costs and amounts payable under
Article III), ratably among them in proportion to the amounts described in this
clause Second payable to them;

 

--------------------------------------------------------------------------------



 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit fees pursuant to Section 2.03(h) and interest on the
Committed Loans, Swing Line Loans and the L/C Borrowings, ratably among the
Lenders in proportion to the respective amounts described in this clause Third
payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Committed Loans, Swing Line Loans and L/C Borrowings, and
amounts then due under Secured Banking Services Agreements ratably among the
Lenders, the L/C Issuers and the Secured Banking Services Providers, in
proportion to the respective amounts described in this clause Fourth held by
them;

 

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not Cash Collateralized by the
Borrower pursuant to Section 2.16; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.  Notwithstanding
the foregoing, the Administrative Agent shall have no obligation to distribute
funds in respect of Obligations arising under Secured Banking Services
Agreements if the Administrative Agent has not received written notice thereof,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Secured Banking Services Provider.

 

9.01  Appointment and Authorization of Administrative Agent.  Each of the
Lenders and the L/C Issuers hereby irrevocably appoints PNC Bank to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  Each of the Lenders and the L/C Issuers hereby irrevocably
appoints PNC Bank to act on its behalf as the Collateral Agent hereunder and
under the other Loan Documents and authorizes the Collateral Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Collateral Agent by the terms hereof or thereof, together with such actions and
powers as are reasonably incidental thereto.  The provisions of this Article are
solely for the benefit of the Administrative AgentAgents, the Lenders and the
L/C Issuers, and the Borrower shall not have rights as a third party beneficiary
of any of such provisions. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative AgentAgents is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

 

--------------------------------------------------------------------------------



 

9.02        Rights as a Lender.  The Any Person serving as the Administrativean
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrativean Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
thea Person serving as the Administrativean Agent hereunder in its individual
capacity.  Such Person and its Affiliates may accept deposits from, lend money
to, own securities of, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if such Person were not the
Administrativean Agent hereunder and without any duty to account therefor to the
Lenders.

 

9.03        Exculpatory Provisions.  The Administrative No Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its duties hereunder shall be administrative in
nature.  Without limiting the generality of the foregoing, the Administrativeno
Agent:

 

(a)           (b) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)           (c) shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrativesuch Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrativeno Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrativesuch Agent
to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

 

(c)           (d) shall not, except as expressly set forth herein and in the
other Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrativesuch Agent or any of its Affiliates in any capacity.;

 

(d)           The Administrative Agent shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrativesuch Agent shall believe in good faith shall
be necessary, under the circumstances as provided in Sections 10.01 and 8.02) or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgement.  The AdministrativeNo Agent shall be deemed not to have knowledge of
any Default unless and until notice describing such Default is given to the
Administrativeapplicable Agent by the Borrower, a Lender or the L/C Issuer.; and

 

(e)           The Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in

 

--------------------------------------------------------------------------------



 

connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrativeapplicable Agent.

 

9.04        Reliance by Administrative Agent.  The AdministrativeAny Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
AdministrativeAny Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the L/C Issuers, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the L/C Issuers unless the Administrative Agent
shall have received notice to the contrary from such Lender or the L/C Issuers
prior to the making of such Loan or the issuance of such Letter of Credit.  The
Administrative AgentAgents shall be entitled to rely on legal counsel (who may
be counsel for the Borrower), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

9.05   Indemnification of Administrative Agent.  Whether or not the transactions
contemplated hereby are consummated, (a) the Lenders shall indemnify upon demand
the Administrative AgentAgents and each Agent-Related Person related to the
Administrative AgentAgents and (b) the Revolving Lenders shall indemnify upon
demand each L/C Issuer and each Agent-Related Person related to such L/C Issuer
(in each case, to the extent not reimbursed by or on behalf of the Borrower and
without limiting the obligation of the Borrower to do so), pro rata, and hold
harmless each Agent-Related Person from and against any and all Indemnified
Liabilities incurred by it, provided that such unreimbursed Indemnified
Liabilities were incurred by or asserted against the Administrative AgentAgents
or an L/C Issuer in each case in its capacity as such or against any
Agent-Related Persons acting for the Administrative AgentAgents or an L/C Issuer
in connection with such capacity; provided, however, that no Lender shall be
liable for the payment to any Agent-Related Person of any portion of such
Indemnified Liabilities to the extent determined in a final, nonappealable
judgment by a court of competent jurisdiction to have resulted from such
Agent-Related Person’s own gross negligence or willful misconduct; and provided,
further, that no action taken in accordance with the directions of the Required
Lenders shall be deemed to constitute gross negligence or willful misconduct for
purposes of this Section.  Without limitation of the foregoing, each Lender
shall reimburse the Administrative AgentAgents upon demand for its ratable share
of any costs or out-of-pocket expenses (including Attorney Costs) incurred by
the Administrative AgentAgents in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this

 

--------------------------------------------------------------------------------



 

Agreement, any other Loan Document, or any document contemplated by or referred
to herein, to the extent that the Administrative Agent is not reimbursed for
such expenses by or on behalf of the Borrower.  The obligations of the Lenders
in this Section are subject to the provisions of Section 2.12(e) and shall
survive termination of the Aggregate Revolving Commitments, the payment of all
other Obligations and the resignation of the Administrative AgentAgents.

 

9.06        Delegation of Duties.  The AdministrativeEach Agent may perform any
and all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub agents appointed by the
Administrativeapplicable Agent.  The Administrative AgentAgents and any such sub
agent may perform any and all of its duties and exercise its rights and powers
by or through their respective Related Parties.  The exculpatory provisions of
this Article shall apply to any such sub agent and to the Related Parties of the
Administrative AgentAgents and any such sub agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agentthe
Agents. The Administrative AgentAgents shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Administrative AgentAgents acted with gross negligence or willful misconduct in
the selection of such sub-agents.

 

9.07        Resignation of Administrative Agent.  The AdministrativeEach Agent
may at any time give notice of its resignation to the Lenders, the L/C Issuers
and the Borrower.  Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrower (so long as no
Event of Default exists), to appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States.  If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders and the L/C Issuer,
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided that if the Administrative Agent shall notify the Borrower and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrativeapplicable Agent shall instead be made by or to each
Lender and the L/C Issuer directly, until such time as the Required Lenders
appoint a successor Administrative Agent as provided for above in this Section. 
Upon the acceptance of a successor’s appointment as Administrativean Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

 

--------------------------------------------------------------------------------



 

Any resignation by Wells FargoPNC Bank as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.

 

9.08        Non-Reliance on Administrative AgentAgents and Other Lenders.  Each
Lender and the L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative AgentAgents or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative AgentAgents or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

9.09        No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Arrangers or the Syndication Agent listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, Collateral Agent, a Lender or an L/C
Issuer hereunder.

 

9.10        Administrative Agent May File Proofs of Claim.  In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(h) and (i), 2.09, 10.04 and 10.05) allowed in such judicial
proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

--------------------------------------------------------------------------------



 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09,
10.04 and 10.05.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

9.11        Authority of Administrative Agent to Release Guarantees, Collateral
and Liens. The Issuing Lender, each Lender (including in its capacity as a
Secured Banking Services Provider), and each other Secured Banking Services
Provider, by its acceptance of the benefits of the Liens created by the
Collateral Documents, hereby authorize and instruct the AdministrativeCollateral
Agent to (and upon the written request of the Borrower the
AdministrativeCollateral Agent shall) (I) terminate the guarantee of any Loan
Party that is sold or otherwise ceases to be a Subsidiary in a transaction
permitted by this Agreement or the other Loan Documents, so long as such Loan
Party either owns no Pledged Shares or any such Pledged Shares could then be
sold or released pursuant to the terms of the Loan Documents, and terminate the
guarantee of EQGP upon the consummation of the IDR Transaction, so long as a
result thereof EQGP either owns no Pledged Shares or any such Pledged Shares
could then be sold or released pursuant to the terms of the Loan Documents and
(II) release any Collateral that is permitted to be sold or released pursuant to
the terms of the Loan Documents, upon written request of the Borrower certifying
the consummation of such sale or the satisfaction of the conditions to such
release, accompanied by such supporting documentation as the
AdministrativeCollateral Agent may reasonably request, and each Lender, Issuing
Lender, and Secured Banking Services Provider hereby authorizes the
AdministrativeCollateral Agent to execute and deliver to the Borrower, at the
Borrower’s sole cost and expense, any and all releases of Liens, termination
statements, assignments, or other documents reasonably requested by the Borrower
in connection with any sale or other disposition of property to the extent such
sale or other disposition is permitted by the terms of Section 7.08 or is
otherwise authorized by the terms of the Loan Documents.  Each Lender, Issuing
Lender, and Secured Banking Services Provider further irrevocably authorize the
AdministrativeCollateral Agent, at its option and in its discretion, without the
necessity of any notice to or further consent, at the direction of the Required
Lenders, to credit bid and purchase (either directly or through one or more
acquisition vehicles) or to sell or otherwise dispose of (or to consent to any
such sale or other disposition of) all or any portion of the Collateral at any
sale thereof conducted by the AdministrativeCollateral Agent under the
provisions of the UCC, including pursuant to Sections 9-610 or 9-620 of the UCC,
at any sale thereof conducted under the provisions of the Bankruptcy Code,
including section 363 of the Bankruptcy Code or pursuant to a plan of
reorganization, or at any sale or foreclosure conducted by the
AdministrativeCollateral Agent (whether by judicial action or otherwise) in
accordance with applicable law.

 

10.01 Amendments, Etc.   No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower

 

--------------------------------------------------------------------------------



 

therefrom, shall be effective unless in writing signed by the Required Lenders
and the Borrower, and acknowledged by the Administrative Agent or the Collateral
Agent, as applicable, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:

 

(i)            extend or increase the Revolving Commitment of any Lender (or
reinstate any Revolving Commitment terminated pursuant to Section 8.02) without
the written consent of such Lender;

 

(ii)           postpone any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby;

 

(iii)          reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (E) of the second proviso
to this Section 10.01(a)) any fees or other amounts payable hereunder or under
any other Loan Document without the written consent of each Lender directly
affected thereby; provided, however, that only the consent of the Required
Lenders shall be necessary to amend the definition of “Default Rate” or to waive
any obligation of the Borrower to pay interest at the Default Rate;

 

(iv)          change Section 2.13 or Section 8.03 in a manner that would alter
the pro rata sharing of payments or order of payments required thereby without
the written consent of each Lender directly affected thereby;

 

(v)           change any provision of this Section or the definition of
“Required Lenders”, or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender directly affected thereby;

 

(vi)          release the Borrower without the written consent of each Lender;

 

(vii)         amend or modify Section 4.03 without the consent of the Required
Lenders; or

 

(viii)        release any Guarantor from its obligations under the Guaranty or
all or substantially all of the Collateral without the written consent of each
Lender, except as otherwise permitted or authorized hereunder (including by
Section 9.11).

 

and, provided further, that (A) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuers in addition to the Lenders required above,
affect the rights or duties of the L/C Issuers under this Agreement or any
Letter of Credit Application relating to any Letter of Credit issued or to be
issued by it; (B) no amendment, waiver or consent shall, unless in writing and
signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Agreement;
(C) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent or the Collateral Agent, as applicable, in addition

 

--------------------------------------------------------------------------------



 

to the Lenders required above, affect the rights or duties of the Administrative
Agent or the Collateral Agent, as applicable, under this Agreement or any other
Loan Document; (D) the Fee Letters may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto; and (E) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.

 

10.02      Notices; Effectiveness; Electronic Communication.

 

(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)            if to the Borrower, the Administrative Agent, Collateral Agent
(which as of the First Amendment Effective Date, shall have the same contact
information as the Administrative Agent) or the Swing Line Lender, to the
address, telecopier number, electronic mail address or telephone number
specified for such Person on Schedule 10.02; and

 

(ii)           if to any other Lender or any L/C Issuer, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)           Electronic Communications.  Notices and other communications to
the Lenders and the L/C Issuer hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent, Collateral Agent
or the Borrower may, in its discretion, agree to accept notices and other

 

--------------------------------------------------------------------------------



 

communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent or Collateral Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

 

(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrower, any
Lender, the L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

 

(d)           Change of Address, Etc.  Each of the Borrower, the Administrative
Agent, Collateral Agent, the L/C Issuer and the Swing Line Lender may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto.  Each other Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the Borrower, the Administrative Agent, the L/C Issuer
and the Swing Line Lender.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.

 

--------------------------------------------------------------------------------



 

(e)           Reliance by Administrative Agent, Collateral Agent, L/C Issuer and
Lenders.  The Administrative Agent, Collateral Agent, the L/C Issuer and the
Lenders shall be entitled to rely and act upon any notices (including telephonic
Swing Line Loan Notices) purportedly given by or on behalf of the Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof.  The Borrower shall indemnify the Administrative Agent,
Collateral Agent, the L/C Issuer, each Lender and the Related Parties of each of
them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower.  All telephonic notices to and other telephonic communications with
the Administrative Agent or Collateral Agent may be recorded by the
Administrative Agent or Collateral Agent, and each of the parties hereto hereby
consents to such recording.

 

10.03      No Waiver; Cumulative Remedies.  No failure by any Lender or, the
Administrative Agent or Collateral Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

10.04      Attorney Costs, Expenses and Taxes.  The Borrower agrees (a) to pay
or reimburse the Administrative AgentAgents for all reasonable out-of-pocket
costs and expenses incurred in connection with the development, preparation,
negotiation and execution of this Agreement and the other Loan Documents and any
amendment, waiver, consent or other modification of the provisions hereof and
thereof (whether or not the transactions contemplated hereby or thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs, and (b) to pay or
reimburse the Administrative AgentAgents and each Lender for all reasonable
out-of-pocket costs and expenses incurred in connection with the enforcement,
attempted enforcement, or preservation of any rights or remedies under this
Agreement or the other Loan Documents (including all such costs and expenses
incurred during any “workout” or restructuring in respect of the Obligations and
during any legal proceeding, including any proceeding under any Debtor Relief
Law), including all Attorney Costs.  The foregoing costs and expenses shall
include all search, filing, recording, title insurance and appraisal charges and
fees and Other Taxes related thereto, and other reasonable out-of-pocket
expenses incurred by the Administrative AgentAgents and the cost of independent
public accountants and other outside experts retained by the Administrative
AgentAgents or any Lender.  All amounts due under this Section 10.04 shall be
payable within ten Business Days after demand therefor.  The agreements in this
Section shall survive the termination of the Aggregate Revolving Commitments and
repayment of all other Obligations.

 

--------------------------------------------------------------------------------



 

10.05 Indemnification; Damage Waiver.

 

(a)           Indemnification by the Borrower.  Whether or not the transactions
contemplated hereby are consummated, the Borrower shall indemnify and hold
harmless each Agent-Related Person, each Lender and their respective Affiliates,
directors, officers, employees, counsel, agents and attorneys-in-fact
(collectively the “Indemnitees”) from and against any and all liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses and disbursements (including Attorney Costs) of any kind
or nature whatsoever which may at any time be imposed on, incurred by or
asserted against any such Indemnitee in any way relating to or arising out of or
in connection with (a) the execution, delivery, enforcement, performance or
administration of any Loan Document or any other agreement, letter or instrument
delivered in connection with the transactions contemplated thereby or the
consummation of the transactions contemplated thereby, (b) any Commitment, Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (c) any actual or
alleged presence or release of Hazardous Substances on or from any property
currently or formerly owned or operated by the Borrower or any Subsidiary of the
Borrower, or any Environmental Liability related in any way to the Borrower or
any Subsidiary of the Borrower, or (d) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto and regardless of whether brought by the Borrower
or any third party (all the foregoing, collectively, the “Indemnified
Liabilities”), in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
(x) the gross negligence or willful misconduct of such Indemnitee, or that of
its respective affiliates,  partners, directors, officers, agents and advisors,
(y) a claim brought by the Borrower or any of its Subsidiaries against an
Indemnitee for material breach in bad faith of such Indemnitee’s obligations
under the Loan Documents or (z) a claim brought by one Indemnitee against
another Indemnitee so long as such claim does not involve, or result from, an
action or inaction by the Borrower or any Affiliate of the Borrower (except when
one of the Indemnitees was acting in its capacity or in fulfilling its role as
Administrative Agent, Collateral Agent, Arranger, L/C Issuer or any similar role
under this Agreement or any other Loan Document).  No Indemnitee shall be liable
for any damages arising from the use by others of any information or other
materials obtained through IntraLinks or other similar information transmission
systems in connection with this Agreement.  All amounts due under this
Section 10.05 shall be payable within ten Business Days after demand therefore. 
The agreements in this Section shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Revolving Commitments and the repayment, satisfaction or discharge of
all the other Obligations.  Without limiting the provisions of Section 3.01,
this Section 10.05(a) shall not apply with respect to Taxes other than Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.

 

--------------------------------------------------------------------------------

 